DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the light-emitting module configured to emit bluish green light” is unclear. What is a bluish green light. One of ordinary skill in the art would not understand the meets and bounds of this limitation. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 already recites “an input unit”. Is the “an input unit” of claim 17 a different input unit or the same? It appears that many of the limitations of claim 17 are already recited in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino (US20190277472A1) in view of Latsch et al. (US 20210300238 A1).

Regarding claim 1:
1. An automatic driving vehicle luminaire configured to display a driving state of an automatic driving vehicle, the driving state being a state in which a driver is absent on a driver's seat or a state in which a person is absent in the automatic driving vehicle, the driving state being displayed outside the automatic driving vehicle, the automatic driving vehicle luminaire comprising:
a socket (10); and
a light-emitting module provided (20) on one end side of the socket (fig 1, fig 2).

Hino does not appear to disclose the light-emitting module emits bluish green light. It is well-known in the art that LEDs can be configures to emit light of a wide spectrum of different colors. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to emit any desired color.
Regarding the preamble, when reading the preamble in the context of the entire claim, the recitation “an automatic driving vehicle luminaire configured to display a driving state of an automatic driving vehicle, the driving state being a state in which a driver is absent on a driver's seat or a state in which a person is absent in the automatic driving vehicle, the driving state being displayed outside the automatic driving vehicle, the automatic driving vehicle luminaire” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
However, in the same field of invention. Latsch teaches an undercarriage light to operate in a driverless operating state in which the motor vehicle is able to be driven without a driver. Latsch further teaches the light can be green or blue (par 23-26, in particular 520 nm and 565 nm which can be considered bluish green, especially around 520nm)
	
Regarding claims 6-11, it is well-known in the art that LEDs can be configures to emit light of a wide spectrum of different colors by using different types of LEDs and phosphors. It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to emit any desired color.


Claims 2-5, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hino (US20190277472A1) and Latsch et al. (US 20210300238 A1) in view of Rooke et al. (US20040036418A1) and Frost et al. (US20120306379A1) and Ito et al. (US20050236999A1).

Regarding claim 2, modified Hine does not appear to disclose the limitations of claim 2. 
Rooke discloses (paragraphs 49 and 56; Figs. 2 and 3) discloses LED strings LED1- LED3 each connected to a respective power supply terminal 202;204;206 and having anodes connected to those respective terminals. Rooke also teaches brightness control and in particular that "The current supplied to different LED arrays is intentionally made unequal to facilitate brightness control" (par 56). Rooke (Fig. 3) clearly shows that voltage is applied to said LED strings at different and same times. Thus the feature of voltage being applied to first and / or second power terminals is anticipated. Rooke does not disclose an “based on information related to brightness outside of the automatic driving vehicle obtained from an input unit provided in the automatic driving vehicle”.
However, in the same field, Ito teaches “In addition, in this example, although the vehicle side signal generating unit 22 applies the High voltage or the Low voltage to the vehicular lamp 10 according to a control state of on and off of the headlamp, in another example, the vehicle side signal generating unit 22 may apply the High voltage or the Low voltage to the vehicular lamp 10 according… external brightness of a vehicle” (par 30). Examiner notes that a sensor (input unit) to measure the brightness of the outside light is implied in the above paragraph of Ito. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to consider the outdoor brightness in order to adjust the brightness of the light emitting module to ensure that the light would be visible.
Further, Rooke does not disclose a second light-emitting circuit including a number of second light-emitting elements less than the number of the first light-emitting elements.
However, in the same field of LED devices, Frost discloses LED strings each having a different number of LEDs (fig 2).
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a varying number of LEDs in each string in order achieve the desired optical characteristics, such as brightness and color.

Regarding claim 3, modified Hino discloses:
3. The luminaire according to claim 2, wherein the first light-emitting circuit further includes a current control unit  (Hino: resistor 23) connected to the plurality of first light-emitting elements in series (Hino: par 52), and
the current control unit controls a value of a current flowing through the plurality of first light-emitting elements in correspondence with a voltage applied to the first power-supply terminal (Hino: par 52).

Regarding claim 4, modified Hino discloses:
4. The luminaire according to claim 2, wherein the second light-emitting circuit further includes a film-shaped resistor connected to the second light-emitting elements in series (Rooke: Rsense, fig 2).
Examiner notes that resistors connected in series as simple current sources and / or for
purpose of voltage measurements are well known in the art, as are film shaped resistors. A person of ordinary skill in the art would select the type of resistor best suited to the circuit (that is through-hole resistors or film resistors for surface mounting).

Regarding claim 5, modified Hino discloses:
5. The luminaire according to claim 1, but not wherein the number of the first light-emitting elements located on a downward side of an approximately horizontal line segment passing through a central axis of the socket is larger than the number of the first light-emitting elements located on an upward side of the line segment.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the LEDs in a pattern to achieve desired optical characteristics.
	
Regarding claims 12-13, modified Hino does not appear to teach adjusting the voltage of the first or second power supplies based on the brightness outside of the vehicle.
However, in the same field, Ito teaches “In addition, in this example, although the vehicle side signal generating unit 22 applies the High voltage or the Low voltage to the vehicular lamp 10 according to a control state of on and off of the headlamp, in another example, the vehicle side signal generating unit 22 may apply the High voltage or the Low voltage to the vehicular lamp 10 according… external brightness of a vehicle” (par 30).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the external brightness in order to control the voltage of the first and second power supplies so that the brightness of automatic driving vehicle luminaire can be adjusted, allowing others to see the light.


Regarding claim 14, modified Hino discloses:
14. The luminaire according to claim 3, wherein the current control unit is a constant-current control circuit (resistors are constant current).

Regarding claim 15, modified Hino does not appear to disclose a third power-supply terminal electrically connected to a ground side of the first light-emitting circuit, and a ground side of the second light-emitting circuit.
However, grounded power supplies are well-known in the art, and would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a grounded 3rd power supply in order to separate the current loops so that they do not interfere with each other.

Regarding claim 16, modified Hino discloses:
16. An automatic driving vehicle lighting system comprising:
the automatic driving vehicle luminaire according to claim
1 (see rejection of claim 1); and
a vehicle lighting tool (Hino: 100) to which the automatic driving vehicle luminaire is attached.
Regarding claim 17, modified Hino discloses: 
17. The system according to claim 16, further comprising:
a power supply configured to apply a voltage to the automatic driving vehicle luminaire;
a switching circuit electrically connected between the automatic driving vehicle luminaire and the power supply (see rejection of claim 2); 
an input unit obtains information related to brightness outside the automatic driving vehicle (Ito: par 30, see 112 2nd rejection above); and
a controller configured to control the switching circuit on the basis of information obtained from the input unit (see rejection of claims 12-13).

Regarding claim 18, modified Hino discloses:
18. The system according to claim 17, wherein the automatic driving vehicle luminaire includes, a first light-emitting circuit including a plurality of first light-emitting elements connected in series, and
a second light-emitting circuit including a number of second light-emitting elements less than the number of the first light-emitting elements (see rejection of claim 2), when the outside of a vehicle is first brightness, the controller controls the switching circuit to apply a voltage to the second light-emitting circuit, when the outside of the vehicle is second brightness brighter than the first brightness, the controller controls the switching circuit to apply a voltage to the first light-emitting circuit or to apply a voltage to the first light-emitting circuit and the second light-emitting circuit (see rejection of claims 12-13).

Regarding claim 19, modified Hino discloses:
19. The system according to claim 16, wherein the vehicle lighting tool is a front combination light or a rear combination light (Hino: par 137).

Regarding claim 20, modified Hino discloses:

20. The system according to claim 16, wherein the vehicle lighting tool is installed in at least one of a bonnet, a roof, a pillar, a bumper, a fender, and a rearview mirror (well-known locations for vehicle lamps, particularly the front bumper).

Response to Arguments
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation to an automatic driving vehicle lamp is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Assuming, arguendo, that the preamble should be treated as a claim limitation, Latsch teaches all the limitations of a indicator lamp for an automatic driving vehicle lamp as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875